Ex. GROUP RCI RESORT AFFILIATION AND OWNERS ASSOCIATION AGREEMENT This RESORT AFFILIATION AND OWNERS ASSOCIATION AGREEMENT ("Agreement") is made and entered into, effective the 18th day of October 2007, (the "Effective Date") by and among RCI, LLC, a Delaware limited liability company having offices and its principal place of business at 7 Sylvan Way, Parsippany, New Jersey, 07054, U.S.A. ("RCI'), SILVERLEAF RESORTS, INC., having its principal place of business at 1221 River Bend Drive, Suite 120, Dallas, TX 75247, U.S.A. ("Affiliate"), and ORLANDO BREEZE RESORT CLUB, an owners association comprised of the owners of Timeshare Interests at the Resort, having its principal place of business at 121 Emerald Loop, Davenport, FL 33897, U.S.A. ("Association"). A.RCI makes available the RCI Exchange Program to individuals who purchase or acquire Timeshare Interests in RCI Affiliated Resorts. B.Affiliate has developed Timeshare Interests at the resort project(s) described as follows:Name, location and street address of each Resort project affiliated hereby: Orlando
